DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 1-3, 6-8, 11-13, 16-18, 21, 22 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 21, 22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Tamura et al. (U.S. Patent Application Number: 2011/0171929).
Consider claim 1; Tamura discloses a communication method implemented for a distributed unit, comprising: 
receiving, a paging message from a centralized unit [e.g. paging message generating unit 22 (par. 98)], wherein the paging message carries indication information generated by the centralized unit 
determining, according to the indication information (par. 94, lines 9-16), that the paging is originated from the radio access network [e.g. paging cause (par. 92, lines 1-9)]; and, 
wherein the distributed unit (e.g. transmitter 18) and the centralized unit (e.g. paging message generating unit 22) are included in a base station (fig. 1).
Consider claim 2; Tamura discloses sending, the indication information to a paged terminal device [e.g. UE (par. 98, fig. 1)].
Consider claim 3; Tamura discloses the indication information (par. 94, lines 9-16) comprises an identity of a paged terminal device (e.g. UE-identity) configured by the radio access network (par. 76, lines 1-4; par. 92, lines 1-6).
Consider claim 6; Tamura discloses a communication method implemented for a centralized unit, comprising: 
sending, a paging message to a distributed unit [e.g. transmitter 18 (par. 98)], wherein the paging message carries indication information generated by the centralized unit [e.g. paging message generating unit 22 (par. 94, lines 9-16)], and the indication information indicates that the paging is paging originated from a radio access network (par. 76, lines 1-4; par. 92, lines 1-9), wherein 
the indication information instructs the distributed unit to determine that a paging is originated from the radio access network [this occurs based on the network inputted paging message that the centralized/paging message generating unit uses to modify the instruction/paging message sent to the distributed unit/transmitter (par. 98)]; and, 
wherein the centralized unit (e.g. paging message generating unit 22) and the distributed unit (e.g. transmitter 18) are included in a base station (fig. 1).
claim 7; Tamura discloses the indication information is sent by the distributed unit (e.g. transmitter 18) to a paged terminal device [e.g. UE (par. 98, fig. 1)].
Consider claim 8; Tamura discloses the indication information (par. 94, lines 9-16) comprises an identity of a paged terminal device (e.g. UE-identity) configured by the radio access network (par. 76, lines 1-4; par. 92, lines 1-6).
Consider claim 21; Tamura discloses a communication system, comprising: 
a centralized unit (e.g. paging message generating unit 22) and a distributed unit (e.g. transmitter 18) (par. 98), wherein: 
the centralized unit (e.g. paging message generating unit 22) is configured to send a paging message to the distributed unit [e.g. transmitter 18 (par. 98)], wherein the paging message carries indication information generated by the centralized unit [e.g. paging message generating unit 22 (par. 94, lines 9-16)], and the indication information indicates that the paging is paging originated from a radio access network (par. 76, lines 1-4; par. 92, lines 1-9); 
the distributed unit (e.g. transmitter 18) is configured to determining, according to the indication information (par. 94, lines 9-16), that the paging is originated from the radio access network [e.g. paging cause (par. 92, lines 1-9)]; and, 
wherein the centralized unit (e.g. paging message generating unit 22) and the distributed unit (e.g. transmitter 18) are included in a base station (fig. 1).
Consider claim 22; Tamura discloses the indication information (par. 94, lines 9-16) comprises an identity of a paged terminal device (e.g. UE-identity) configured by the radio access network (par. 76, lines 1-4; par. 92, lines 1-6).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (U.S. Patent Application Number: 2011/0171929) in view Julka et al. (U.S. Patent Application Number: 2006/0040681).
Consider claim 11; Tamura discloses an apparatus, comprising: 
receiving, a paging message from a centralized unit [e.g. paging message generating unit 22 (par. 98)], wherein the paging message carries indication information generated by the centralized unit [e.g. paging message generating unit 22 (par. 94, lines 9-16)], and the indication information indicates that a paging is originated from a radio access network (par. 76, lines 1-4; par. 92, lines 1-9); 
determining, according to the indication information (par. 94, lines 9-16), that the paging is originated from the radio access network [e.g. paging cause (par. 92, lines 1-9)]; and, 
wherein the apparatus (e.g. transmitter 18) and the centralized unit (e.g. paging message generating unit 22) are included in a base station (fig. 1). Tamura discloses the claimed invention except: at least one processor, and a non-transitory memory storing instructions for execution by the at least one processor.
In an analogous art Julka discloses at least one processor (par. 36, lines 1-14), and a non-transitory memory storing instructions for execution by the at least one processor (par. 36, lines 1-14). 
It is an object of Tamura’s invention to provide a method of broadcasting paging information to a wireless communication equipment. It is an object of Julka’s invention to provide a method of paging a 
Consider claim 12, as applied in claim 11; Tamura discloses sending, the indication information to a paged terminal device [e.g. UE (par. 98, fig. 1)].
Consider claim 13, as applied in claim 11; Tamura discloses the indication information (par. 94, lines 9-16) comprises an identity of a paged terminal device (e.g. UE-identity) configured by the radio access network (par. 76, lines 1-4; par. 92, lines 1-6).
Consider claim 16; Tamura discloses a communication method implemented for a centralized unit, comprising: 
sending, a paging message to a distributed unit [e.g. transmitter 18 (par. 98)], wherein the paging message carries indication information generated by the centralized unit [e.g. paging message generating unit 22 (par. 94, lines 9-16)], and the indication information indicates that the paging is paging originated from a radio access network (par. 76, lines 1-4; par. 92, lines 1-9), wherein 
the indication information instructs the distributed unit to determine that a paging is originated from the radio access network [this occurs based on the network inputted paging message that the centralized/paging message generating unit uses to modify the instruction/paging message sent to the distributed unit/transmitter (par. 98)]; and, 
wherein the apparatus (e.g. paging message generating unit 22) and the distributed unit (e.g. transmitter 18) are included in a base station (fig. 1). Tamura discloses the claimed invention except: at least one processor, and a non-transitory memory storing instructions for execution by the at least one processor.

It is an object of Tamura’s invention to provide a method of broadcasting paging information to a wireless communication equipment. It is an object of Julka’s invention to provide a method of paging a mobile station. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tamura by including a processor and memory, as taught by Julka, for the purpose of efficiently providing services in a telecommunication system.
Consider claim 17, as applied in claim 16; Tamura discloses the indication information is sent by the distributed unit (e.g. transmitter 18) to a paged terminal device [e.g. UE (par. 98, fig. 1)].
Consider claim 18, as applied in claim 16; Tamura discloses the indication information (par. 94, lines 9-16) comprises an identity of a paged terminal device (e.g. UE-identity) configured by the radio access network (par. 76, lines 1-4; par. 92, lines 1-6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
               Primary Examiner, Art Unit 2646